DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 are replete with antecedent basis issues which render the claims indefinite.  Examiner has attempted to provide a complete listing of these issues below:

	Claim 1: “the plurality of driving signals” – no plurality is previously claimed;
		“the FFT” – no FFT is previously claimed, no explanation of the abbreviation is provided;
		“the frequency of the original driving signal” – it is unclear to what this is referring, as the claim previously recites “a driving signal” and “the plurality of driving signals having different frequencies”;
		“the real component and the imaginary component of the recovered frequency” – no real component, imaginary component, or recovered frequency previously claimed;
		“the frequency magnitude of the driving signal” – no frequency magnitude previously claimed; it is unclear which driving signal “the driving signal” refers;
	
	Claim 2: “the minimum frequency interval” – no minimum frequency interval is previously claimed;
		“the driving signals” – unclear to which of “a driving signal”, “the plurality of driving signals”, “the original driving signal”, or “the driving signal” this refers;

	Claim 3: “the frequency of the driving signal” – unclear to what this refers, as claim 1 previously recites “a driving signal”, “the plurality of driving signals having different frequencies”, the frequency of the original driving signal”, etc.;



	Claim 5: “the driving signal” - unclear to what this refers, as claim 1 previously recites “a driving signal”, “the plurality of driving signals having different frequencies”, “the original driving signal”, etc.;

	Claim 6: “the FFT” – no FFT is previously claimed, no explanation of the abbreviation is provided;
		“the frequency of the original driving signal” – it is unclear to what this is referring, as the claim previously recites “a plurality of driving signals having different frequencies”;
		“the real component and the imaginary component of the recovered frequency” – no real component, imaginary component, or recovered frequency previously claimed;
		“the frequency magnitude of the driving signal” – no frequency magnitude previously claimed; it is unclear which driving signal “the driving signal” refers;

	Claim 7: “the minimum frequency interval” – no minimum frequency interval is previously claimed;
		“the driving signals” – unclear to which of “a plurality of driving signals”, “the original driving signal”, or “the driving signal” this refers;

	Claim 8: “the frequency of the driving signal” - unclear to which of “a plurality of driving signals having different frequencies”, “the frequency of the original driving signal”, or “the frequency magnitude of the driving signal” this refers;

	Claim 9: “the driving signal” - unclear to what this refers, as claim 6 previously recites “a plurality of driving signals”, “the original driving signal”, “each driving signal”, etc.;

	Claim 10: “the sensing signals” – no sensing signals previously claimed;
		“the sensing signal” – unclear to which of “the sensing signals” this refers;
		“the driving signal” – unclear to which of “a plurality of driving signals” this refers;
		
	Claim 11: “the driving signal to the driving electrode” – unclear to which of the “plurality of driving electrodes” and “plurality of driving signals” this refers;

	Claim 12: “the driving signal” – unclear to which of “a plurality of driving signals”, “an original driving signal”, or “each driving signal” this refers;

	Claim 13: “the driving signal” – unclear to which of “a plurality of driving signals”, “an original driving signal”, or “each driving signal” this refers;



	Claim 15: “the driving signal” – unclear to which of “a plurality of driving signals”, “an original driving signal”, or “each driving signal” this refers;

	Claim 16: “the driving electrode” - unclear to which of the “plurality of driving electrodes” this refers;
	“the driving signal” – unclear to which of “a plurality of driving signals”, “an original driving signal”, or “each driving signal” this refers;
	“the sensing signal” – unclear to which of “the sensing signals” this refers;

	Claim 17: “the driving signal” – unclear to which of “a plurality of driving signals” or “an original driving signal” this refers;

	Claim 18: “the driving signal” – unclear to which of “a plurality of driving signals” or “an original driving signal” this refers;

	Claim 19 depends upon claim 18 and is therefore indefinite as discussed above;

	Claim 20: “the driving signal” – unclear to which of “a plurality of driving signals” or “an original driving signal” this refers;


	
	The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 1-20 are indefinite.  The number and scope of the indefinite issues discussed above preclude the application of prior art at this time.  Applicant is encouraged to provide clear and definite claim language for claims 1-20 to facilitate examination going forward.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Khazeni et al. (US 2017/0090671)
Imanilov (US 2018/0253185)
Tanaka et al. (US 2017/0343386)
Kremin et al. (US 2016/0148034)
Wilkinson et al. (US 2017/0024056)
Lee et al. (US 2018/0260045)
Leigh et al. (US 2015/0301651)
Han et al. (KR 102081809)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626